DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 2, 4, 5, 7, 10, 13, 17, 20 - 21, 24, 42 - 44, 58 - 60, 62 - 64, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US 2010/0069885 A1), hereinafter Stevenson, in view of Heagle et al. (US 2010/0036334 A1), hereinafter Heagle, and Thomas et al. (US 2009/0082746 A1), hereinafter Thomas.

Regarding claim 1, Stevenson teaches a dressing for treating a tissue site with negative pressure (Figs. 1A, 3A, 3B; Abstract), a manifold comprising a first surface and a second surface opposite the first surface (Figs. 3A and 3B, element 206; Paragraph 46, also see Paragraphs 31 39), a first layer adjacent to the first surface and a second layer adjacent to the second surface 
Stevenson does not explicitly teach wherein one or more of the fluid restrictions are normally closed when unstrained and configured to open in in response to a pressure gradient or a plurality of bonds between the first layer and the second layer, the plurality of bonds defining separable sections of the manifold.
However, Stevenson does teach the second polymer layer being made from a flexible silicone film (Paragraph 32), said fluid restrictions being equivalent slits/fenestrations (Paragraphs 28 and 48) 
As Applicant also discloses silicone being a suitable material for the second layer (Paragraph 62), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art 
Further, in addressing the same problem as Applicant, the problem being the use of polymer films to control fluid flow, Thomas teaches a thin polymer web comprising a number of slits (Figs. 3a -  3c, elements 12 and 13; Figs. 4a - 4d), which is normally closed, and is configured to expand in response to a pressure gradient (Paragraphs 29 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Stevenson to explicitly be in a closed position, and to open in response to a pressure gradient as taught by Thomas. Doing so would allow for analogous flow of fluids and gasses, and would further promote preferential flow through the film (Paragraphs 29 and 30).
Stevenson and Thomas still do not explicitly teach a plurality of bonds between the first layer and the second layer, the plurality of bonds defining separable sections of the manifold.
In the same field of endeavor, Heagle teaches a wound dressing (Fig. 1, Abstract) comprising a manifold (Figs. 1 and 6B, element 220) formed from a polymer envelope around a foam filler (elements 222 and 224; Paragraph 12), the manifold further comprising a plurality of bonds between the first and second layer, the plurality of bonds defining separable sections of the manifold (element 226; Paragraphs 90 and 91).


Regarding claim 2, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed. Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe perforated tear line and seals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Stevenson to comprise the bonds as taught by Heagle. Doing so would predictably result in seams and seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle).

Regarding claim 4, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91).

Heagle does not explicitly disclose the size of these seams.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the seams of Stevenson, Thomas, and Heagle to have a width of at least 2 millimeters and less than 5 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stevenson, Thomas, and Heagle would not operate differently with the claimed width and since the disclosed seams are similarly intended to allow for sizing of the manifold and envelope, and would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges (Paragraph 56 of Applicant’s specification).

Regarding claim 5, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations between the separable sections. Said perforations in the manifold would allow for the manifold to be separated along with the envelope.

Regarding claim 7, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations aligned with the bonds; and sacrificial joints between the separable sections (sacrificial joints would inherently be formed between the 

Regarding claim 10, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seals between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91; Paragraph 91 specifically recites a “closed configuration” of pods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Stevenson to comprise the bonds as taught by Heagle. Doing so would predictably result in seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle) and would be an analogous alternative to having an unsealed boundary between separable sections (Paragraph 91).

Regarding claim 17, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches the manifold may be a number of different shapes (Figs. 1A, 3A, 4, and 5A all show manifold configurations of different shapes). Heagle also indicates the plurality of bonds define separable sections as geometric shapes (Paragraphs 89 and 93).
In re Dailey et al., 149 USPQ 47.
 
Regarding claim 20, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Stevenson, Thomas, and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 21, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
They do not explicitly disclose the separable sections having sides not exceeding 20 millimeters and or having an area less than 400 square millimeters.


Regarding claim 24, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
	Stevenson further teaches the polymer films are made of silicone. As such, the material of construction disclosed by silicone is inherently hydrophobic as Applicant discloses the claimed invention may also be made of silicone (Paragraph 62 of Applicant’s specification; paragraph 59 of Applicant’s specification discloses silicone being used as a hydrophobic coating; silicone is also known to be hydrophobic), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 37, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches the fluid restrictions being adjacent to the first surface and the second surface (Fig. 3B, elements 218 or adjacent the first and second surface of the manifold 206).

Regarding claim 42, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches the second polymer layer being made from a flexible silicone film (Paragraph 32), said fluid restrictions being equivalent slits/fenestrations (Paragraphs 28 and 48).
As Applicant also discloses silicone being a suitable material for the second layer (Paragraph 62), where the claimed and prior art products are identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, silicone inherently discloses said fluid restrictions being elastomeric valves and the elastomeric valves being closed under atmospheric pressure.
Further, Thomas teaches a thin polymer web comprising a number of slits (Figs. 3a -  3c, elements 12 and 13; Figs. 4a - 4d), which act as elastomeric valves that are normally closed under atmospheric pressure (Paragraphs 29 and 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Stevenson to explicitly be elastomeric valves in a closed position as taught by Thomas. Doing so would allow for analogous flow of fluids and gasses, and would further promote preferential flow through the film (Paragraphs 29 and 30).

Regarding claim 43, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.


Regarding claim 44, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches an envelope, and subsequently the first layer being coextensive with the second layer (Fig. 3B, elements 210 and 212 show a coextensive envelope).

Regarding claim 58, Stevenson teaches a dressing for treating a tissue site with negative pressure (Figs. 1A, 3A, 3B; Abstract), a manifold comprising a first surface and a second surface opposite the first surface (Figs. 3A and 3B, element 206; Paragraph 46, also see Paragraphs 31 39), a first layer adjacent to the first surface and a second layer adjacent to the second surface (Figs. 3A and 3B, elements 210 and 212; Paragraph 47 describe how the manifold is encapsulated by the first and second layers, also see Paragraphs 39 - 40), the first and second layer each comprising a polymer film (Paragraph 47 indicates the first and second layers are made of a fenestrated film) and a plurality of fluid restrictions extending through both the first layer and the second layer such that the fluid restrictions of the first layer is substantially aligned with the fluid restrictions of the second layer across the manifold (Fig. 3B show substantially aligned apertures 218 in layers 210 and 212). Stevenson also teaches a negative pressure source configured to be fluidly coupled to the manifold (Fig. 1A, element 132; Paragraphs 29 and 48). Looking

However, Stevenson does teach the second polymer layer being made from a flexible silicone film (Paragraph 32), said fluid restrictions being equivalent slits/fenestrations (Paragraphs 28 and 48).
As Applicant also discloses silicone being a suitable material for the second layer (Paragraph 62), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, Stevenson inherently discloses said fluid restrictions being normally closed when unstrained (particularly when formed as slits, the flexible nature of the substrate would keep the slits closed when unstrained) and configured to expand in response to a pressure gradient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Stevenson to explicitly be in a closed position, and to open in response to a pressure gradient as taught by Thomas. Doing so would allow for analogous flow of fluids and gasses, and would further promote preferential flow through the film (Paragraphs 29 and 30).
Stevenson and Thomas still do not explicitly teach a plurality of bonds between the first layer and the second layer, the plurality of bonds defining separable sections of the manifold.
In the same field of endeavor, Heagle teaches a wound dressing (Fig. 1, Abstract) comprising a manifold (Figs. 1 and 6B, element 220) formed from a polymer envelope around a foam filler (elements 222 and 224; Paragraph 12), the manifold further comprising a plurality of bonds between the first and second layer, the plurality of bonds defining separable sections of the manifold (element 226; Paragraphs 90 and 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Stevenson to comprise the bonds as taught by Heagle. Doing so would predictably result in a plurality of bonds between the first and second film layers, and would define separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle).

Regarding claim 59, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed. Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe perforated tear line and seals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Stevenson to comprise the bonds as taught by Heagle. Doing so would predictably result in seams and seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle).
They do not explicitly teach the seams having a width of at least 2 millimeters and less than 5 millimeters between separable sections of the manifold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the seams of Stevenson, Thomas, and Heagle to have a width of at least 2 millimeters and less than 5 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Stevenson, Thomas, and Heagle would not operate differently with the claimed width and since 

Regarding claim 60, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations between the separable sections. Said perforations in the manifold would allow for the manifold to be separated along with the envelope.

Regarding claim 62, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).


Regarding claim 63, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seals between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91; Paragraph 91 specifically recites a “closed configuration” of pods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Stevenson to comprise the bonds as taught by Heagle. Doing so would predictably result in seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle) and would be an analogous alternative to having an unsealed boundary between separable sections (Paragraph 91).

Regarding claim 64, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches the manifold may be a number of different shapes (Figs. 1A, 3A, 4, and 5A all show manifold configurations of different shapes). Heagle also indicates the plurality of bonds define separable sections as geometric shapes (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Stevenson, Thomas, and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 
Regarding claim 67, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Stevenson, Thomas, and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Thomas, and Heagle, as applied to claim 1, and further in view of Hunt et al. (US 2004/0030304 A1), hereinafter Hunt.

Regarding claim 13, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
They do not expressly teach the manifold having a thickness between 5 and 15 mm
in the same field of endeavor, Hunt teaches a wound dressing having a manifold with two adjacent film layers (Fig. 1, elements 28 and 30), the manifold having a thickness between 5 and 15 millimeters so as to be capable of easily being inserted into the wound (i.e. the lower foam layer; Paragraph 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the manifold of Stevenson, Thomas and Heagle to be between 5 and 15 mm as taught by Hunt. Doing so would help to ensure the device is a flat profile and is capable of being easily inserted into the wound (as taught by Paragraph 45 of Hunt).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson, Thomas, and Heagle, as applied to claim 1, and further in view of Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore.

Regarding claim 30, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
Stevenson further teaches the fluid restrictions being slots (Paragraph 28 describes slits or linear cuts).
They do not expressly teach the fluid restrictions having a length less than 4 mm and a width less than 2 mm.
In the same field of endeavor, Lattimore teaches a wound dressing (Fig. 1, Abstract) comprising a lower polymer film comprising fluid restrictions (Fig. 1, element 105).
Lattimore further discloses said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Stevenson, Thomas, and Heagle such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Thomas and Heagle, as applied to claim 1 above, and further in view of Fabo (US 5,635,201).

Regarding claim 23, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
They do not explicitly teach a sealing layer adjacent to at least one of the first layer and the second layer, the sealing layer having apertures fluidly coupled to the fluid restrictions.
In the same field of endeavor Fabo teaches a wound dressing comprising a sealing layer disposed on a polymer film, the sealing layer having apertures fluidly coupled to the fluid restrictions (i.e. the second, bottom surface; Fig. 2, element 2;  Col. 4, lines 32 - 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stevenson, Thomas, and Heagle to comprise the sealing layer comprising apertures fluidly coupled to the fluid restrictions as taught by Fabo. Doing so would create a more wound-friendly contact surface (recognized in Col.5, lines 32 - 67 of Fabo)

Claims 38 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Thomas and Heagle, as applied to claim 37 above, and further in view of Clark et al. (US 2010/0291184 A1), hereinafter Clark.

Regarding claim 38, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
They do not explicitly teach a uniform pattern comprising a grid of parallel rows and columns.

Further, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pattern of the fluid restrictions of Stevenson, Thomas, and Heagle to be a uniform pattern comprising a grid of parallel rows and columns in order to control access to the manifold through the polymer films. Doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 39, the combination of Stevenson, Thomas, and Heagle substantially disclose the invention as claimed.
They do not explicitly teach the plurality of fluid restrictions being distributed across the polymer film in rows and columns that are mutually parallel or the rows being spaced about 3 millimeters on the center and the fluid restrictions in each of the rows are spaced about 3 millimeters on the center.
In the same field of endeavor, Clark teaches a wound dressing comprising fluid restrictions distributed in rows and columns that are mutually parallel (Fig. 1, element 3).
Further, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
In re Japikse, 86 USPQ 70.
Stevenson, Heagle, and Clark still do not teach the rows being spaced about 3 millimeters on the center and the fluid restrictions in each of the rows are spaced about 3 millimeters on the center.
However, as previously stated, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
As such the distance between fluid restrictions (i.e. the density of fluid restrictions) is disclosed to be a result effective variable in that changing the density of fluid restrictions affects flow through the layer. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fluid restrictions of Stevenson/Heagle/Clark to comprise rows spaced about 3 millimeters on the center and to be spaced 3 millimeters on the center within each of the rows as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant’s arguments that the combination of Hunt, Heagle, and Thomas do not teach the plurality of fluid restrictions extending through both the first layer and the second layer, and said fluid restrictions being substantially aligned with one another across the manifold is moot as Hunt is no longer relied upon as the primary reference over which Applicant’s invention is deemed unpatentable. Rather, a new ground of rejection is made in Stevenson which teaches the newly added limitation as discussed above. Hunt, Heagle, Thomas, Lattimore, Fabo, and Clark are all maintained as teaching references.
Applicant’s arguments regarding the dependent claims are similarly moot as independent claims 1 and 58 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chao (US 2016/0199546 A1) teaches a wound dressing comprising a series of fenestrations (Fig. 1, element 121) that are normally closed (Paragraph 31).
Abuelyamanet al. (US 2003/0203011 A1) teaches a wound dressing having aligned openings in polymer layers.
Locke et al. (US 2011/0054422 A1) teaches a wound dressing having aligned openings in polymer layers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781